DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 06/14/2022, claims 1-20 have been kept original. The currently pending claims considered below are claims 1-20.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1, 12, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Vallabhaneni et al. (US 20160210342 A1) in view of Andrews et al. (US 20190163787 A1).

As per claim 1, Vallabhaneni teaches a computer-implemented method comprising (Vallabhaneni, par. [0010], a method of protecting database files): 
identifying a database object within a database resource of a database (Vallabhaneni, figs. 2A-D, 7:767, par. [0317], “At data flow step 2, the user selects a database object (e.g., a table) to restore. The user can browse a backup database file 281 and select a database object for restore.”  Wherein selects is interpreted as the identifying. The backup database file is interpreted as the database resource of a database);
 determining a database access method for the database object (Vallabhaneni, par. [0024], [0318], “accessed by the read operation” Where the read operation is the determined method of accessing the offset herein interpreted as the database object);
receiving a query for the database (Vallabhaneni, figs. 2B, 7, par. [0317]-[0319], [0408], “When the user selects the database object or enters a query, the database application 260 may access or read the corresponding database object(s) in the backup database file 281.” Where enters a query is interpreted as the receiving a query for the database); 
identifying the database object that corresponds to the query (Vallabhaneni, fig. 2B, par. [0318], “determines blocks 233 that correspond to the selected database object.” Where the selected database object is interpreted to be identified and is corresponds to the query); 
distributing access to the database resource based on the logical segments of the database object (Vallabhaneni, fig. 2A, par. [0324], [0380], “The NFS protocol may refer to a distributed file system protocol that allows a user on a client computer to access remote storage and files over a network in a way that is similar to how local storage and files are accessed.” Where the distributed file system protocol that allows a user on a client computer to access remote storage and files over a network is interpreted as the distributing access to the database resource based on the logical segments of the database object. It is noted that the files can be the backup files that has the dabase object (tables). The table is logically code in the database. It is noted that Andrews, fig. 6, [0055]-[0056], “Scores are assigned to the text fragments for each logical segment, step 410” Where assign is interpreted as distributing access).  
However, it is noted that the prior art of Vallabhaneni does not explicitly teach “dividing data within the database object into a plurality of logical segments based on the database access method; analyzing the logical segments of the database object;”
On the other hand, in the same field of endeavor, Andrews teaches dividing data within the database object into a plurality of logical segments based on the database access method (Andrews, figs. 4-5, par. [0045], “The unstructured data from the user input 110 may be partitioned or divided into logical segments by the content analyzer 114 and sorted into records corresponding to the logical segments in database 118.”  Where the unstructured data is interpreted as the data within the database object); 
analyzing the logical segments of the database object (Andrews, figs. 4-5, par. [0045], [0054]-[0055], “The unstructured data from the user input 110 may be partitioned or divided into logical segments by the content analyzer 114 and sorted into records corresponding to the logical segments in database 118.” Where the sorted into records corresponding to the logical segments in database is interpreted as the analyzing the logical segments of the database object);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Andrews that teaches natural language processing of unstructured data into Vallabhaneni that teaches request to access at least one first database object of a plurality of database objects. Additionally, this is a cost-effective way to protect information stored on computer networks while minimizing impact on productivity.
The motivation for doing so would be to analyze data to satisfy logical segment criteria (Andrews par. [0003]). 

As per claim 12, Vallabhaneni teaches a system having one or more computer processors, the system configured to (Vallabhaneni, Abstract, figs. 3, 6, par. [0002], a system include a computing device):
identify a database object within a database resource of a database (Vallabhaneni, figs. 2A-D, 7, par. [0024], “determine an offset of the one or more database blocks accessed by the read operation” and par. [0408], “The data agent 740 determines an offset of the one or more database blocks 783 accessed by the read operation.”. Where the offset is interpreted as the database object identified. The one or more database blocks is interpreted as the database resource of a database. Wherein the offset is inherent to be a file offset of a database); 
determine a database access method for the database object (Vallabhaneni, par. [0024], “accessed by the read operation” Where the read operation is the determined method of accessing the offset herein interpreted as the database object);
receive a query for the database (Vallabhaneni, figs. 2B, 7, par. [0317]-[0319], [0408], “When the user selects the database object or enters a query, the database application 260 may access or read the corresponding database object(s) in the backup database file 281.” Where enters a query is interpreted as the receiving a query for the database); 
identify the database object that corresponds to the query (Vallabhaneni, fig. 2B, par. [0318], “determines blocks 233 that correspond to the selected database object.” Where the selected database object is interpreted to be identified and is corresponds to the query);
distribute access to the database resource based on the logical segments of the database object (Vallabhaneni, fig. 2A, par. [0324], [0380], “The NFS protocol may refer to a distributed file system protocol that allows a user on a client computer to access remote storage and files over a network in a way that is similar to how local storage and files are accessed.” Where the distributed file system protocol that allows a user on a client computer to access remote storage and files over a network is interpreted as the distributing access to the database resource based on the logical segments of the database object. It is noted that the files can be the backup files that has the dabase object (tables). The table is logically code in the database. It is noted that Andrews, fig. 6, [0055]-[0056], “Scores are assigned to the text fragments for each logical segment, step 410” Where assign is interpreted as distributing access). It is noted that Andrews, fig. 6, [0055]-[0056], “Scores are assigned to the text fragments for each logical segment, step 410” Where assign is interpreted as distributing access).
However, it is noted that the prior art of Vallabhaneni does not explicitly teach “divide data within the database object into a plurality of logical segments based on the database access method; analyze the logical segments of the database object;”
On the other hand, in the same field of endeavor, Andrews teaches divide data within the database object into a plurality of logical segments based on the database access method (Andrews, figs. 4-5, par. [0045], “The unstructured data from the user input 110 may be partitioned or divided into logical segments by the content analyzer 114 and sorted into records corresponding to the logical segments in database 118.”  Where the unstructured data is interpreted as the data within the database object);
analyze the logical segments of the database object (Andrews, figs. 4-5, par. [0045], [0054]-[0055], “The unstructured data from the user input 110 may be partitioned or divided into logical segments by the content analyzer 114 and sorted into records corresponding to the logical segments in database 118.” Where the sorted into records corresponding to the logical segments in database is interpreted as the analyzing the logical segments of the database object);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Andrews that teaches natural language processing of unstructured data into Vallabhaneni that teaches request to access at least one first database object of a plurality of database objects. Additionally, this is a cost-effective way to protect information stored on computer networks while minimizing impact on productivity.
The motivation for doing so would be to analyze data to satisfy logical segment criteria (Andrews par. [0003]). 

As per claim 17, Vallabhaneni teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a server to cause the server to perform a method, the method comprising (Vallabhaneni, par. [0419], “computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks.”): 
identifying a database object within a database resource of a database (Vallabhaneni, figs. 2A-D, 7, par. [0024], “determine an offset of the one or more database blocks accessed by the read operation” and par. [0408], “The data agent 740 determines an offset of the one or more database blocks 783 accessed by the read operation.”. Where the offset is interpreted as the database object identified. The one or more database blocks is interpreted as the database resource of a database. Wherein the offset is inherent to be a file offset of a database);
determining a database access method for the database object (Vallabhaneni, par. [0024], “accessed by the read operation” Where the read operation is the determined method of accessing the offset herein interpreted as the database object);
receiving a query for the database (Vallabhaneni, figs. 2B, 7, par. [0317]-[0319], [0408], “When the user selects the database object or enters a query, the database application 260 may access or read the corresponding database object(s) in the backup database file 281.” Where enters a query is interpreted as the receiving a query for the database); 
identifying the database object that corresponds to the query (Vallabhaneni, fig. 2B, par. [0318], “determines blocks 233 that correspond to the selected database object.” Where the selected database object is interpreted to be identified and is corresponds to the query);
distributing access to the database resource based on the logical segments of the database object (Vallabhaneni, fig. 2A, par. [0324], [0380], “The NFS protocol may refer to a distributed file system protocol that allows a user on a client computer to access remote storage and files over a network in a way that is similar to how local storage and files are accessed.” Where the distributed file system protocol that allows a user on a client computer to access remote storage and files over a network is interpreted as the distributing access to the database resource based on the logical segments of the database object. It is noted that the files can be the backup files that has the dabase object (tables). The table is logically code in the database. It is noted that Andrews, fig. 6, [0055]-[0056], “Scores are assigned to the text fragments for each logical segment, step 410” Where assign is interpreted as distributing access. It is noted that Andrews, fig. 6, [0055]-[0056], “Scores are assigned to the text fragments for each logical segment, step 410” Where assign is interpreted as distributing access).
However, it is noted that the prior art of Vallabhaneni does not explicitly teach “dividing data within the database object into a plurality of logical segments based on the database access method; analyzing the logical segments of the database object;”
On the other hand, in the same field of endeavor, Andrews teaches dividing data within the database object into a plurality of logical segments based on the database access method (Andrews, figs. 4-5, par. [0045], “The unstructured data from the user input 110 may be partitioned or divided into logical segments by the content analyzer 114 and sorted into records corresponding to the logical segments in database 118.”  Where the unstructured data is interpreted as the data within the database object);
analyzing the logical segments of the database object (Andrews, figs. 4-5, par. [0045], [0054]-[0055], “The unstructured data from the user input 110 may be partitioned or divided into logical segments by the content analyzer 114 and sorted into records corresponding to the logical segments in database 118.” Where the sorted into records corresponding to the logical segments in database is interpreted as the analyzing the logical segments of the database object);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Andrews that teaches natural language processing of unstructured data into Vallabhaneni that teaches request to access at least one first database object of a plurality of database objects. Additionally, this is a cost-effective way to protect information stored on computer networks while minimizing impact on productivity.
The motivation for doing so would be to analyze data to satisfy logical segment criteria (Andrews par. [0003]). 

6.	Claims 2-4, 14-15, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Vallabhaneni et al. (US 20160210342 A1) in view of Andrews et al. (US 20190163787 A1) in further view of Smith (US 20030088572 A1).
	
	As per claim 2, Vallabhaneni and Andrews teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior art of Vallabhaneni and Andrews do not explicitly teach “wherein distributing the access to the database resource comprises: creating a logical segment task map for the database object; tracking, using the logical segment task map, tasks for the database object and their corresponding logical segments; and determining, based on the tracking, whether a first logical segment from the logical segments is currently being processed.”
On the other hand, in the same field of endeavor, Smith teaches wherein distributing the access to the database resource comprises: creating a logical segment task map for the database object (Smith, fig. 3:340, par. [0031], [0049], “logical processing map 340 is complete and unload processing may now proceed.” Where the logical processing map is interpreted as the logical segment task map for the database object); 
tracking, using the logical segment task map, tasks for the database object and their corresponding logical segments (Smith, figs. 3-5, par. [0035]-[0038], “The "Null" directive 530, 560 is not an actual directive but rather is used in table 500 to represent the case where a directive, global or segment level, was not explicitly specified.” Where a plurality of directives is being tracked in the table. The directives is representing segment level which are logical); and 
determining, based on the tracking, whether a first logical segment from the logical segments is currently being processed (Smith, fig. 7, par. [0049], “determined that all segment types have been processed” Where the segment types have been processed is inherent to being determining, based on the tracking, whether the first logical segment from the logical segments is currently being processed. Further, “Next, in step 705, the first or next segment type from the database definition (DBD or ACB) is retrieved.” Where the first segment type is inherent to be the first logical segment from the logical segments is currently being processed).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smith that teaches management of hierarchical databases into the combination of Vallabhaneni that teaches request to access at least one first database object of a plurality of database objects, and Andrews that teaches natural language processing of unstructured data. Additionally, this is a cost-effective way to protect information stored on computer networks while minimizing impact on productivity.
The motivation for doing so would be to perform tasks that are common in many IMS installations (Smith par. [0003]). 

As per claim 3, Vallabhaneni, Andrews and Smith teach all the limitations as discussed in claim 2 above.  
Additionally, Smith teaches further comprising: determining that the first logical segment is currently being processed (Smith, fig. 7, par. [0049], “determined that all segment types have been processed” Where the segment types have been processed is inherent to being determining, based on the tracking, whether the first logical segment from the logical segments is currently being processed. Further, “Next, in step 705, the first or next segment type from the database definition (DBD or ACB) is retrieved.” Where the first segment type is inherent to be the first logical segment from the logical segments is currently being processed); 
waiting for the first logical segment to finish processing (Smith, par. 4, par. [0036], “Logical sequence for a hierarchical database means first proceeding top down in the hierarchy and then processing left to right, in a conventional manner known to those of ordinary skill in the art of hierarchical database technology.” Where the first logical segment is on the top and is inherent to be processed first. All the other segments are inherent to wait for the first logical segment to finish prior to begin its process); 
stopping subsequent second logical segments from being processed (Smith, par. [0037], “the INCLUDE directive specifies that segment specific unload utility 210 should include each IMS segment of corresponding type by writing each segment to target unload file 338 prior to retrieving the next database segment from source IMS database 322 in logical sequence.” Where writing each segment to target unload file prior to retrieving the next database segment form source IMS database is interpreted as to stopping subsequent second logical segments from being processed, where the next segment is interpreted as the subsequent second logical segments); 
granting the request for the database resource (Smith, par. [0037], “the INCLUDE directive specifies that segment specific unload utility 210 should include each IMS segment of corresponding type by writing each segment to target unload file 338 prior to retrieving the next database segment from source IMS database 322 in logical sequence.” Where to include is interpreted as to granting the request for the database resource); and 
updating the logical segment task map (Smith, fig. 7:735, par. [0035]-[0038], “The EXCLUDE directive specifies that segment specific unload utility 210 should exclude each IMS segment of corresponding type from target unload file 338 and proceed to read the next database segment from source IMS database 322 in logical sequence.” Where to exclude directive is interpreted as to updating the logical segment task map). 

As per claim 4, Vallabhaneni, Andrews and Smith teach all the limitations as discussed in claim 2 above.  
Additionally, Smith teaches further comprising: determining that the first logical segment is not being processed (Smith, fig. 7:705, 7:710, par. [0049], a check is made to determine if the first or next segment type exists, or if all segment types have been processed.” It is inherent the all segment types have been processed is determining that the first logical segment is not being processed); 
updating the logical segment task map (Smith, fig. 7:735, par. [0035]-[0038], “The EXCLUDE directive specifies that segment specific unload utility 210 should exclude each IMS segment of corresponding type from target unload file 338 and proceed to read the next database segment from source IMS database 322 in logical sequence.” Where to exclude directive is interpreted as to updating the logical segment task map).
Additionally, Vallabhaneni teaches processing the received query (Vallabhaneni, fig. 2B, par. [0351], “The secondary copy 281 is browsed using the database application 260 that generated the database file. The one or more database objects that correspond to the portion may be selected by a query.” Where the query is interpreted to being processed to select the one or more database objects);

As per claim 14, Vallabhaneni and Andrews teach all the limitations as discussed in claim 13 above.  
However, it is noted that the combination of the prior art of Vallabhaneni and Andrews do not explicitly teach “wherein distributing the access to the database resource further comprises: determining that the first logical segment is currently being processed; waiting for the first logical segment to finish processing; stopping subsequent second logical segments from being processed, granting the request for the database resource: and updating the logical segment task map.”
On the other hand, in the same field of endeavor, Smith teaches wherein distributing the access to the database resource further comprises: determining that the first logical segment is currently being processed (Smith, fig. 7, par. [0049], “determined that all segment types have been processed” Where the segment types have been processed is inherent to being determining, based on the tracking, whether the first logical segment from the logical segments is currently being processed. Further, “Next, in step 705, the first or next segment type from the database definition (DBD or ACB) is retrieved.” Where the first segment type is inherent to be the first logical segment from the logical segments is currently being processed); 
waiting for the first logical segment to finish processing (Smith, par. 4, par. [0036], “Logical sequence for a hierarchical database means first proceeding top down in the hierarchy and then processing left to right, in a conventional manner known to those of ordinary skill in the art of hierarchical database technology.” Where the first logical segment is on the top and is inherent to be processed first. All the other segments are inherent to wait for the first logical segment to finish prior to begin its process); 
stopping subsequent second logical segments from being processed (Smith, par. [0037], “the INCLUDE directive specifies that segment specific unload utility 210 should include each IMS segment of corresponding type by writing each segment to target unload file 338 prior to retrieving the next database segment from source IMS database 322 in logical sequence.” Where writing each segment to target unload file prior to retrieving the next database segment form source IMS database is interpreted as to stopping subsequent second logical segments from being processed, where the next segment is interpreted as the subsequent second logical segments), 
granting the request for the database resource (Smith, par. [0037], “the INCLUDE directive specifies that segment specific unload utility 210 should include each IMS segment of corresponding type by writing each segment to target unload file 338 prior to retrieving the next database segment from source IMS database 322 in logical sequence.” Where to include is interpreted as to granting the request for the database resource): and 
updating the logical segment task map (Smith, fig. 7:735, par. [0035]-[0038], “The EXCLUDE directive specifies that segment specific unload utility 210 should exclude each IMS segment of corresponding type from target unload file 338 and proceed to read the next database segment from source IMS database 322 in logical sequence.” Where to exclude directive is interpreted as to updating the logical segment task map).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smith that teaches management of hierarchical databases into the combination of Vallabhaneni that teaches request to access at least one first database object of a plurality of database objects, and Andrews that teaches natural language processing of unstructured data. Additionally, this is a cost-effective way to protect information stored on computer networks while minimizing impact on productivity.
The motivation for doing so would be to perform tasks that are common in many IMS installations (Smith par. [0003]). 

As per claim 15, Vallabhaneni, Andrews and Smith teach all the limitations as discussed in claim 13 above.  
Additionally, Smith teaches wherein distributing the access to the database resource further comprises: determining that the first logical segment is not being processed (Smith, fig. 7:705, 7:710, par. [0049], a check is made to determine if the first or next segment type exists, or if all segment types have been processed.” It is inherent the all segment types have been processed is determining that the first logical segment is not being processed);
updating the logical segment task map (Smith, fig. 7:735, par. [0035]-[0038], “The EXCLUDE directive specifies that segment specific unload utility 210 should exclude each IMS segment of corresponding type from target unload file 338 and proceed to read the next database segment from source IMS database 322 in logical sequence.” Where to exclude directive is interpreted as to updating the logical segment task map).
Additionally, Vallabhaneni teaches processing the received query (Vallabhaneni, fig. 2B, par. [0351], “The secondary copy 281 is browsed using the database application 260 that generated the database file. The one or more database objects that correspond to the portion may be selected by a query.” Where the query is interpreted to being processed to select the one or more database objects);

As per claim 18, Vallabhaneni and Andrews teach all the limitations as discussed in claim 17 above.  
However, it is noted that the combination of the prior art of Vallabhaneni and Andrews do not explicitly teach “wherein distributing the access to the database resource comprises: creating a logical segment task map for the database object; tracking, using the logical segment task map, tasks for the database object and their corresponding logical segments; and determining, based on the tracking, whether a first logical segment from the logical segments is currently being processed.”
On the other hand, in the same field of endeavor, Smith teaches wherein distributing the access to the database resource comprises: creating a logical segment task map for the database object (Smith, fig. 3:340, par. [0031], [0049], “logical processing map 340 is complete and unload processing may now proceed.” Where the logical processing map is interpreted as the logical segment task map for the database object); 
tracking, using the logical segment task map, tasks for the database object and their corresponding logical segments (Smith, figs. 3-5, par. [0035]-[0038], “The "Null" directive 530, 560 is not an actual directive but rather is used in table 500 to represent the case where a directive, global or segment level, was not explicitly specified.” Where a plurality of directives is being tracked in the table. The directives is representing segment level which are logical); and 
determining, based on the tracking, whether a first logical segment from the logical segments is currently being processed (Smith, fig. 7, par. [0049], “determined that all segment types have been processed” Where the segment types have been processed is inherent to being determining, based on the tracking, whether the first logical segment from the logical segments is currently being processed. Further, “Next, in step 705, the first or next segment type from the database definition (DBD or ACB) is retrieved.” Where the first segment type is inherent to be the first logical segment from the logical segments is currently being processed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smith that teaches management of hierarchical databases into the combination of Vallabhaneni that teaches request to access at least one first database object of a plurality of database objects, and Andrews that teaches natural language processing of unstructured data. Additionally, this is a cost-effective way to protect information stored on computer networks while minimizing impact on productivity.
The motivation for doing so would be to perform tasks that are common in many IMS installations (Smith par. [0003]). 

As per claim 19, Vallabhaneni, Andrews and Smith teach all the limitations as discussed in claim 18 above.  
Additionally, Smith teaches further comprising: determining that the first logical segment is currently being processed (Smith, fig. 7, par. [0049], “determined that all segment types have been processed” Where the segment types have been processed is inherent to being determining, based on the tracking, whether the first logical segment from the logical segments is currently being processed. Further, “Next, in step 705, the first or next segment type from the database definition (DBD or ACB) is retrieved.” Where the first segment type is inherent to be the first logical segment from the logical segments is currently being processed); 
waiting for the first logical segment to finish processing (Smith, par. 4, par. [0036], “Logical sequence for a hierarchical database means first proceeding top down in the hierarchy and then processing left to right, in a conventional manner known to those of ordinary skill in the art of hierarchical database technology.” Where the first logical segment is on the top and is inherent to be processed first. All the other segments are inherent to wait for the first logical segment to finish prior to begin its process); 
stopping subsequent second logical segments from being processed (Smith, par. [0037], “the INCLUDE directive specifies that segment specific unload utility 210 should include each IMS segment of corresponding type by writing each segment to target unload file 338 prior to retrieving the next database segment from source IMS database 322 in logical sequence.” Where writing each segment to target unload file prior to retrieving the next database segment form source IMS database is interpreted as to stopping subsequent second logical segments from being processed, where the next segment is interpreted as the subsequent second logical segments); 
granting the request for the database resource (Smith, par. [0037], “the INCLUDE directive specifies that segment specific unload utility 210 should include each IMS segment of corresponding type by writing each segment to target unload file 338 prior to retrieving the next database segment from source IMS database 322 in logical sequence.” Where to include is interpreted as to granting the request for the database resource); and 
updating the logical segment task map (Smith, fig. 7:735, par. [0035]-[0038], “The EXCLUDE directive specifies that segment specific unload utility 210 should exclude each IMS segment of corresponding type from target unload file 338 and proceed to read the next database segment from source IMS database 322 in logical sequence.” Where to exclude directive is interpreted as to updating the logical segment task map).

As per claim 20, Vallabhaneni, Andrews and Smith teach all the limitations as discussed in claim 18 above.  
Additionally, Smith teaches further comprising: determining that the first logical segment is not being processed (Smith, fig. 7:705, 7:710, par. [0049], a check is made to determine if the first or next segment type exists, or if all segment types have been processed.” It is inherent the all segment types have been processed is determining that the first logical segment is not being processed);
updating the logical segment task map (Smith, fig. 7:735, par. [0035]-[0038], “The EXCLUDE directive specifies that segment specific unload utility 210 should exclude each IMS segment of corresponding type from target unload file 338 and proceed to read the next database segment from source IMS database 322 in logical sequence.” Where to exclude directive is interpreted as to updating the logical segment task map).
Additionally, Vallabhaneni teaches processing the received query (Vallabhaneni, fig. 2B, par. [0351], “The secondary copy 281 is browsed using the database application 260 that generated the database file. The one or more database objects that correspond to the portion may be selected by a query.” Where the query is interpreted to being processed to select the one or more database objects);

7.	Claims 5, and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Vallabhaneni et al. (US 20160210342 A1) in view of Andrews et al. (US 20190163787 A1) in further view of Hrle et al. (US 20060212658 A1).

As per claim 5, Vallabhaneni and Andrews teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior art of Vallabhaneni and Andrews do not explicitly teach “wherein: the database access method is an index scan; the index scan access method comprises index only access; and the dividing the data within the database object into the plurality of the logical segments is, in response to the index scan access method comprising the index only access, based on a key-value from a non-leaf page.”
On the other hand, in the same field of endeavor, Hrle teaches wherein: 
the database access method is an index scan (Hrle, fig. 4, par. [0040], [0047], “Index manager 402 access indexes of tables and scans these indexes based on the search keys of a transaction.” Where the indexes are interpreted as the index scan); 
the index scan access method comprises index only access (Hrle, fig. 3, par. [0038], [0050], “an index access plan” Where the index access plan is interpreted as the index only access); and 
the dividing the data within the database object into the plurality of the logical segments is, in response to the index scan access method comprising the index only access, based on a key-value from a non-leaf page (Hrle, fig. 4, par. [0058], “As index manager 402 scans index table 416, it will iteratively use the top entry of look-ahead queue 406 as the search key of its current scan. Alternatively, if index manager 402 finds that a matching index leaf page address in index table 416 is zero, index manager 402 will "pop" the top entry out of look-ahead queue 406, and thus, cause processing to proceed to the next search key held in look-ahead queue 406.” Where the search key of its current scan is interpreted as the key-value from the non-leaf page).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hrle that teaches prefetching records before they are requested by a transaction into the combination of Vallabhaneni that teaches request to access at least one first database object of a plurality of database objects, and Andrews that teaches natural language processing of unstructured data. Additionally, this is a cost-effective way to protect information stored on computer networks while minimizing impact on productivity.
The motivation for doing so would be to minimize the number and effect of storage I/O operations (Hrle par. [0003]). 

As per claim 7, Vallabhaneni and Andrews teach all the limitations as discussed in claim 1 above.  
Additionally, Hrle teaches wherein: the database access method is a table scan (Hrle, fig. 4, par. [0040], [0047], “Index manager 402 access indexes of tables and scans these indexes based on the search keys of a transaction.” Where the tables are interpreted as the table scan); and 
the dividing the data within the database object into the plurality of logical segments is, in response to the database access method being the table scan, based on at least a space map page (Hrle, fig. 4, par. [0028], [0037], “a mapping between page numbers and physical addresses in data 120.” Where the mapping between page numbers and physical addresses in data is interpreted as the space map page), 
page size (Hrle, fig. 4, par. [0028], [0037], “That is, disk manager 118 may regard the physical disk space that embodies data 120 as a logical collection of page sets, each one comprising a collection of fixed-sized pages.” Where the collection of fixed-sized pages is interpreted as the page size), and 
sequential prefetch scope (Hrle, fig. 3 par. [0039], “In some embodiments, optimizer 312 may include sequential prefetch, dynamic prefetch, list prefetch, and look-ahead prefetch as part of application plan 310. For example, optimizer 312 may use sequential prefetch and dynamic prefetch for data that is highly clustered in storage 106.” Where the sequential prefetch is interpreted as the sequential prefetch scope). 

8.	Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Vallabhaneni et al. (US 20160210342 A1) in view of Andrews et al. (US 20190163787 A1) in further view of Hrle et al. (US 20060212658 A1) still in further view of Abadi et al (US 20110302151 A1).

As per claim 6, Vallabhaneni, Andrews, and Hrle teach all the limitations as discussed in claim 1 above.  
Additionally, Hrle teaches wherein: the database access method is an index scan (Hrle, fig. 4, par. [0040], [0047], “Index manager 402 access indexes of tables and scans these indexes based on the search keys of a transaction.” Where the indexes are interpreted as the index scan); 
the index scan access method comprises normal index access (Hrle, fig. 2, par. [0037], “Index access for a table may be specified because indexes are generally smaller in size than the tables they represent, may be stored and easily accessed from buffer pool 210.”); 
However, it is noted that the combination of the prior art of Vallabhaneni, Andrews, and Hrle do not explicitly teach “the dividing the data within the database object into the plurality of the logical segments is, in response to the index scan access method comprising the normal index access, based on a system histogram for at least the database resource.”
On the other hand, in the same field of endeavor, Abadi teaches the dividing the data within the database object into the plurality of the logical segments is, in response to the index scan access method comprising the normal index access, based on a system histogram for at least the database resource (Abadi, figs. 7-10, par. [0085], “In the last step, the Ingres' optimizedb tool was run to generate statistics and histograms that would be used by the Ingres optimizer during query execution.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Abadi that teaches performing a data warehousing query into the combination of Vallabhaneni that teaches request to access at least one first database object of a plurality of database objects, Andrews that teaches natural language processing of unstructured data, and Hrle that teaches prefetching records before they are requested by a transaction. Additionally, this is a cost-effective way to protect information stored on computer networks while minimizing impact on productivity.
The motivation for doing so would be to have structured data analysis that can proceed side-by-side with the complex analytics that MapReduce is well-suited for, along with the superior scalability of MapReduce and lower price (Abadi par. [0006]). 

9.	Claim 8-11, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Vallabhaneni et al. (US 20160210342 A1) in view of Andrews et al. (US 20190163787 A1) in further view of Hrle et al. (US 20060212658 A1) still in further view of Inohara et al. (US 6757670 B1).

As per claim 8, Vallabhaneni, Andrews, and Hrle teach all the limitations as discussed in claim 1 above.  
Additionally, Hrle teaches hardware buffer (Hrle, par. [0033], “In addition, memory 204 may comprise a buffer pool 210 and an operating system 212.” Where the buffer pool is a buffer pool of a memory herein interpreted as a hardware memory).  
However, it is noted that the combination of the prior art of Vallabhaneni, Andrews, and Hrle do not explicitly teach “wherein: the database access method is a sort access method; and for a sort phase of the sort access method, the dividing the data within the database object into the plurality of logical segments is, in response to the database access method being the sort access method, based on at least a sort algorithm.”
On the other hand, in the same field of endeavor, Inohara teaches wherein: 
the database access method is a sort access method (Inohara, Column 4, Lines 64-66, “the DBMS (a method for selecting join method, join order, record selection processing, grouping processing, sort processing, subquery processing, etc.).” Where the method for selecting join method, join order, record selection processing, grouping processing, sort processing, subquery processing, etc. is interpreted as the method of database access which includes sort processing where the sort processing herein is interpreted as the sort access method); and 
for a sort phase of the sort access method (Inohara, Column 13, Lines 1-3, “Position of sorting 339 is a direction used with the query classification definition 310, which identifies one or more tables or columns, in a pair.” Where the Position of sorting is interpreted as the sort phase of the sort access method), 
the dividing the data within the database object into the plurality of logical segments is, in response to the database access method being the sort access method, based on at least a sort algorithm (Inohara, Column 18, Lines 26-30, “the amount of network communication, etc.) is calculated to sort out those factors.” calculated to sort out those factors is interpreted as the at least the sort algorithm. The calculation herein is interpreted to be completed as result of the database access method being the sort access).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Inohara that teaches query processing including an optimization controller, responding to a query from an application related to an database, and controlling optimization processing of the query. into the combination of Vallabhaneni that teaches request to access at least one first database object of a plurality of database objects, Andrews that teaches natural language processing of unstructured data, and Hrle that teaches prefetching records before they are requested by a transaction. Additionally, this is a cost-effective way to protect information stored on computer networks while minimizing impact on productivity.
The motivation for doing so would be to have a cost based query optimization that can be applied many DBMS products (Inohara Column 2, Lines 25-27).

As per claim 9, Vallabhaneni, Andrews, and Hrle teach all the limitations as discussed in claim 1 above.  
Additionally, Inohara teaches wherein the dividing the data within the database object into the plurality of logical segments is further based on a join method and a join sequence (Inohara, figs. 3:333, 8, Column 19, Lines 35-55, Join method and join order where the join order is interpreted as the join sequence).  

As per claim 10, Vallabhaneni, Andrews, and Hrle teach all the limitations as discussed in claim 9 above.  
Additionally, Inohara teaches wherein the join method is at least one of a nest loop join and a sort merge join (Inohara, figs. 3, 7, Column 18, Lines 17-19, “join method (in the case of the first embodiment, distributed join method; in the case of the second embodiment, hash join, nest loop join, sort merge join, etc.)”).  

As per claim 11, Vallabhaneni, Andrews, and Hrle teach all the limitations as discussed in claim 9 above.  
Additionally, Vallabhaneni teaches wherein the join sequence comprises at least a leading table and a non-leading table (Vallabhaneni, fig. 3, par. [0342], “Only a few tables from the production database application 360 may be needed for the reporting, and the corresponding tables can be extracted from the backup database file 381 and converted.” Where the few tables from the production database application is interpreted as the at least the leading table, the corresponding tables is interpreted as and the at least the non-leading table).  

As per claim 16, Vallabhaneni, Andrews, and Hrle teach all the limitations as discussed in claim 12 above.  
However, it is noted that the combination of the prior art of Vallabhaneni, Andrews, and Hrle do not explicitly teach “wherein the dividing the data within the database object into the plurality of logical segments is further based on a join method and a join sequence.”
On the other hand, in the same field of endeavor, Inohara teaches wherein the dividing the data within the database object into the plurality of logical segments is further based on a join method and a join sequence (Inohara, figs. 3:333, 8, Column 19, Lines 35-55, Join method and join order where the join order is interpreted as the join sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Inohara that teaches query processing including an optimization controller, responding to a query from an application related to an database, and controlling optimization processing of the query. into the combination of Vallabhaneni that teaches request to access at least one first database object of a plurality of database objects, Andrews that teaches natural language processing of unstructured data, and Hrle that teaches prefetching records before they are requested by a transaction. Additionally, this is a cost-effective way to protect information stored on computer networks while minimizing impact on productivity.
The motivation for doing so would be to have a cost based query optimization that can be applied many DBMS products (Inohara Column 2, Lines 25-27).

Prior Art of Record
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson et al. (US 20090157742 A1), teaches tracking a plurality of database resource consumers.
Mehrotra et al. (US 20180004783 A1), teaches database object management for a shared pool of configurable computing resources.
Vos et al. (US 20080052265 A1), teaches automated database management.
Prahlad et al. (US 20170039218 A1), teaches storage management systems employ a number of different methods to perform storage operations on electronic data.
Ricci (US 20160325755 A1), teaches a specific data field in the profile data memory for storing the user profile data.

Response to Arguments
11.	Applicant's arguments, filed on 06/14/2022 with respect to the rejection of claims 1-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 9-13), have been fully considered and are but are not persuasive. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

Applicant argues that the prior art of Vallabhaneni does not disclosed the following limitation “determine an offset to the one or more database blocks accessed by the read operation;” (page 9). Respectfully, the examiner disagrees, see the clarification below. 
Vallabhaneni teaches (“determine an offset of the one or more database blocks accessed by the read operation” Where the offset is interpreted as the database object identified. The one or more database blocks is interpreted as the database resource of a database. Wherein the offset is inherent to be a file offset of a database, par. [0024], fig. 1:112);

Applicant argues that the prior art of Vallabhaneni par. [0090] recites the data block as a type of logical hierarchy …“ Vallabhaneni's database blocks appear to be a type of logical hierarchy or organization of data, analogous to "files, directories, file system volumes [and] extents ... ." Vallabhaneni 0090.”. Respectfully, the examiner disagrees, see the clarification below. 
Vallabhaneni par. [0090], “[0090] It can be useful in performing certain tasks to organize the primary data 112 into units of different granularities. In general, primary data 112 can include files, directories, file system volumes, data blocks, extents, or any other hierarchies or organizations of data objects. As used herein, a “data object” can refer to both (1) any file that is currently addressable by a file system or that was previously addressable by the file system (e.g., an archive file) and (2) a subset of such a file (e.g., a data block).” See also fig. 1:112. Emphasis (primary data 112 can include files, directories, file system volumes, data blocks, extents, or any other hierarchies or organizations of data objects.) Therefore, the data blocks in Vallabhaneni are not a type of logical hierarchy or organization of data, analogous to "files, directories, file system volumes [and] extents .... 

Applicant argues that the “Applicant's database resource, on the other hand, are "components utilized when executing tasks," "such as such as a processor (e.g., CPU), memory, [and/or] other storage components." Applicant's specification 0019 (see also Applicant's specification 0022 ("A database includes multiple components that make up said database, including the memory (e.g., Random Access Memory (RAM)), the processor (e.g., Central Processing Unit (CPU)), other storage components (e.g., disk storage), etc. These components may be referred to herein as the database resources.") emphasis added.).” Emphasis “etc.”. First the data block is not defined in the claim language to be any of the example give by the applicant above. The “etc.” as describe in the specification and mention on the Applicant argument does not limit what the data block is. As the applicant example of data block also includes other storage components which the data block of Vallabhaneni is. The data block describes by Vallabhaneni as show in par. [0004], [0024], [0090], and fig. 1:112 is storage component. For example, the primary data describe in fig. 1:112 is the primary data for the primary storage device. Finally, the Examiner does not relay on par. [0090] to teach the data block. 

Applicant argues that the prior art of Vallabhaneni does not disclosed the following limitation “determining a database access method for the database object;” (pages 9-10). Respectfully, the examiner disagrees, see the clarification below. 
Vallabhaneni teaches (“accessed by the read operation” Where the read operation is the determined method of accessing the offset herein interpreted as the database object, par. [0024], [0026], [0318]); 
Further, the method that the database is being accessed is via a read operation. It is known in the art that databases get accessed by read operations. The read operation as the applicant says on his argument is intercepted to give access to the database and obtain the databases files, see fig. 7A, par. [0399]. 

Applicant argues that the prior art of Andrews does not disclosed the following limitation “divide data within the database object into a plurality of logical segments based on the database access method;” (page 10). If the Applicant is referring to this limitation. Respectfully, the examiner disagrees, see the clarification below. 
Andrews teaches (“The unstructured data from the user input 110 may be partitioned or divided into logical segments by the content analyzer 114 and sorted into records corresponding to the logical segments in database 118.”  Where the unstructured data is interpreted as the data within the database object, see figs. 4-5, par. [0045]);

In response to Applicant’s argument (Applicant’s arguments, pages 10-11) that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivations are the following: In Andrews the motivation for doing so would be to analyze data to satisfy logical segment criteria (Andrews par. [0003]).
Besides that, combined modules/software’s parts to meet software intents is well known in the software engineering community. The concept of module comes from modular programming paradigm which advocates that software should be composed of separate, interchangeable components called modules by breaking down program functions into modules, each of which accomplishes one function and contains everything necessary to accomplish the system functionality intents when combined. Therefore the 35 U.S.C. § 103 is upheld in claims 1-20.

Applicant argues that the prior art of Andrews does not disclosed the following limitation “distributing access to the database resource based on the logical segments of the database object;” (page 11). If the Applicant is referring to this limitation. Respectfully, the examiner disagrees, see the clarification below. 
Vallabhaneni teaches (“Using the data agent 240 on the client 220 (e.g., production database server) for restore of database objects can divert resources from regular database operations since the data agent 240 needs to determine which blocks should be restored for the requested database object.” Wherein to divert resources from regular database operations is inherent to distributing resources from regular database operations where the operations can include access operations to the database. Where the divert is interpreted as the distributing access to the resources from regular database operations, see fig. 2A, par. [0077], [0324]. It is noted that Andrews, fig. 6, [0055]-[0056], discloses “Scores are assigned to the text fragments for each logical segment, step 410” Where assign is interpreted as distributing access).  
It is also noted on fig. 1D, par. [0074], [0097], [0166], that Vallabhaneni teaches a distributed file system. 

Applicant argues that the “The Office cites Vallabhaneni 0324 and FIG. 2A as disclosing this feature. However, as discussed above, Vallabhaneni does not disclose Applicant's "database resource." As noted, Applicant's database resources are, for example, "components that make up [a] database." Applicant's specification 0022.” However, the claim language does not limit or recited any specific type of database resource. 

Claims 1, 12, and 17 comprises of similar limitations; therefore, the above answer is applied for all independent claims.

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168